Case 20-01091-NGH   Doc 25    Filed 03/05/21 Entered 03/05/21 09:54:02   Desc Main
                             Document      Page 1 of 4
Case 20-01091-NGH   Doc 25    Filed 03/05/21 Entered 03/05/21 09:54:02   Desc Main
                             Document      Page 2 of 4
Case 20-01091-NGH   Doc 25    Filed 03/05/21 Entered 03/05/21 09:54:02   Desc Main
                             Document      Page 3 of 4
Case 20-01091-NGH   Doc 25    Filed 03/05/21 Entered 03/05/21 09:54:02   Desc Main
                             Document      Page 4 of 4
